      Case 4:19-cv-00347-MW-MAF Document 61 Filed 04/27/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

HARLEY D. ROOT, JR. and
MELISA D. JOBE,

      Plaintiffs,

v.                                           Case No.: 4:19-CV-00347-MW-MAF

WALT MCNEIL, in his official capacity
as Sheriff of LEON COUNTY; and
WES ROBERTS, in his individual capacity,

     Defendants.
____________________________________/

      UNILATERAL STATUS REPORT REGARDING DISCOVERY

      Pursuant to this Court’s Initial Scheduling Order [ECF No. 3] the parties are

required to file a joint status report regarding discovery every 30 days. Undersigned

counsel for Defendants prepared a draft joint status report for pro se Plaintiffs to

review and approve. The substantive content of the draft joint status report appears

in the numbered paragraphs below.

      Plaintiff Jobe responded by email that she did not agree with the draft joint

status report because she believes the video footage provided by Defendants is

somehow incomplete. See Plaintiff Jobe’s email, attached hereto as Exhibit A.

      Plaintiff Root responded by email with a vulgarity-laced tirade directed to

undersigned counsel’s legal assistant. See Plaintiff Root’s email, attached hereto as

                                         1
        Case 4:19-cv-00347-MW-MAF Document 61 Filed 04/27/21 Page 2 of 8




Exhibit B. Plaintiff Root also called counsel’s legal assistant by telephone to hurl

additional vulgarities at her.

        Due to pro se Plaintiffs’ refusal to provide approval of the draft joint status

report, Defendants, by and through their counsel, file this unilateral status report

regarding discovery, and state as follows:

        1.    Discovery in this matter closed on January 4, 2021. ECF No. 38.

        2.    On March 24, 2021, this Court entered an order extending the discovery

period in this matter. ECF No. 60. Pursuant to this order – and at the request of the

parties – the parties were to serve any remaining written discovery requests no later

than April 21, 2021. ECF Nos. 59, 60.

        3.    No party served any additional discovery requests prior to April 21,

2021.

        4.    On August 29, 2019, Defendant Sheriff served his First Request to

Produce to Plaintiff Root. Plaintiff Root has not served a formal response to this

request to produce.

        5.    On August 29, 2019, Defendant Sheriff served his First Request to

Produce to Plaintiff Jobe. Plaintiff Jobe has not served a formal response to this

request to produce, but has provided counsel for Defendants with copies of certain

responsive records.

        6.    On August 29, 2019, Defendant Roberts served his First Request to

                                           2
      Case 4:19-cv-00347-MW-MAF Document 61 Filed 04/27/21 Page 3 of 8




Produce to Plaintiff Root. Plaintiff Root has not served a formal response to this

request to produce.

      7.    On August 29, 2019, Defendant Roberts served his First Request to

Produce to Plaintiff Jobe. Plaintiff Jobe has not served a formal response to this

request to produce, but has provided counsel for Defendants with copies of certain

responsive records.

      8.    On March 15, 2021, counsel for Defendants sent Plaintiff Jobe a USB

thumb drive containing scanned copies of documents identified in Defendants’ Rule

26 disclosures.

      Respectfully submitted this 27th day of April, 2021.

                                            /s/ Matthew J. Carson
                                            MATTHEW J. CARSON
                                            Florida Bar No. 0827711
                                            Email: mcarson@sniffenlaw.com
                                            MICHAEL P. SPELLMAN
                                            Florida Bar No. 0937975
                                            Email: mspellman@sniffenlaw.com

                                            SNIFFEN & SPELLMAN, P.A.
                                            123 North Monroe Street
                                            Tallahassee, Florida 32301
                                            Telephone: 850-205-1996
                                            Facsimile: 850-205-3004
                                            Attorneys for Defendants




                                        3
     Case 4:19-cv-00347-MW-MAF Document 61 Filed 04/27/21 Page 4 of 8




                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
sent via the Court’s CM/ECF system to counsel of record and pro se Plaintiffs this
27th day of April, 2021.

                                     /s/ Matthew J. Carson
                                     MATTHEW J. CARSON




                                        4
                                                                                                                                                                   Case 4:19-cv-00347-MW-MAF Document 61 Filed 04/27/21 Page 5 of 8


Leigh Ann Kiser
                                                                                                                                                                                                                                                 A
From:                                                                                                                                                                           Melisadeann Jobe <melisadeannjobe@gmail.com>
Sent:                                                                                                                                                                           Monday, April 26, 2021 9:21 PM
To:                                                                                                                                                                             Leigh Ann Kiser
Subject:                                                                                                                                                                        Re: Case 4:19-cv-00347-MW-MAF ROOT et al v. MCNEIL et al Order
Attachments:                                                                                                                                                                    image001.jpg



I do not agree due to the fact that the thumb DRIVE was inconsistent in viewing footage and there should be a
start time as well as end time according to the Leon County Sheriff Office. They told me once the team is in
their cars on the way to the raid that bodycam footage begins and when the raid is over they are to turn them off.
Otherwise I have followed the rules and sent in everything as requested.
Melisa Jobe

On Mon, Apr 26, 2021, 1:50 PM Leigh Ann Kiser <lkiser@sniffenlaw.com> wrote:

 Mr. Root and Ms. Jobe,



 Pursuant to the Court’s order, attached is a draft Joint Status Report that is due today. Please confirm that this
 draft report is acceptable and we have your permission to add your electronic signature and file this with the
 Court.



 I apologize for sending it to you so late in the day. Thank you.



 LeighAnn Kiser
 Legal Assistant to Michael P. Spellman,

 Matthew J. Carson, and Dawn P. Whitehurst


      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




 TALLAHASSEE | WEST PALM BEACH | PENSACOLA


 123 North Monroe Street
 Tallahassee, Florida 32301
 T (850) 205-1996 / F (850) 205-3004
 E-mail: lkiser@sniffenlaw.com

 Website: www.sniffenlaw.com / Twitter: @Sniffenlaw

 IMPORTANT NOTICE REGARDING EMAIL COMMUNICATION: With changes in technology, the Firm is aware that email is a
 common method of communication; however, please keep in mind the following: (1) clients should never use computers maintained or
 monitored by others (e.g., work; public computers) when communicating about sensitive or attorney-client matters; (2) incoming emails
                                                                                                                                                                                                       1
                  Case 4:19-cv-00347-MW-MAF Document 61 Filed 04/27/21 Page 6 of 8
 may not be read immediately, because the intended recipient may be out of the office or otherwise unavailable; if your email
 communication is time-sensitive, please call our office to ensure we are aware of your email; and (3) the Firm uses automated filters to
 block viruses and unwanted emails. It is possible the Firm’s network may not recognize your email address and prevent your emails
 from being properly delivered. Please call our office if we have not responded to your email within a reasonable time or if the matter is
 time-sensitive.

 CONFIDENTIALITY NOTICE: Information in this email may be protected from distribution by law, confidential, or protected from
 disclosure by the attorney-client privilege. It is intended only for the use of the disclosed individual or entity. If you are not the intended
 recipient of this communication, you are hereby notified that the law may restrict or prohibit the unintended use, copying or distribution
 of this communication. If you have received this email in error, please email the sender immediately upon receipt for further instruction.




 DISCLAIMER: Pursuant to Circular 230 issued by the United States Treasury Department and relating to practice before the Internal
 Revenue Service, any comment or opinion in this communication relating to a federal tax issue is not intended to be used, and cannot
 be used, by a taxpayer for the purpose of avoiding tax-related penalties that may be imposed on the taxpayer.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as
spam.




                                                                       2
               Case 4:19-cv-00347-MW-MAF Document 61 Filed 04/27/21 Page 7 of 8


Leigh Ann Kiser
                                                                                                      B
From:                             Harley Root <carvolueroot@gmail.com>
Sent:                             Tuesday, April 27, 2021 8:09 AM
To:                               Leigh Ann Kiser
Subject:                          Re: Case 4:19-cv-00347-MW-MAF ROOT et al v. MCNEIL et al Order



I am now homeless.....I have nothing.....I have no help.....I do not have a way to get help......I can not do
anything anymore.....I dont have attorneys I have nothing now.....you mother fuckers have left me with
nothing.....there is nothing I can do.....fuck you mother fuckers......this is why you get away with killing
people......I can not have anything else to do with you fucks....we wanted help...justice....we did nothig at all
wrong....and I cant even get help....so fuck you....Id rather die in the streets than give a shit about your fucking
stupid ass cops.......you did this shit.....and there was no help for me.....none........so ......do with that what you
want......

On Mon, Apr 26, 2021 at 2:50 PM Leigh Ann Kiser <lkiser@sniffenlaw.com> wrote:

 Mr. Root and Ms. Jobe,



 Pursuant to the Court’s order, attached is a draft Joint Status Report that is due today. Please confirm that this
 draft report is acceptable and we have your permission to add your electronic signature and file this with the
 Court.



 I apologize for sending it to you so late in the day. Thank you.



 LeighAnn Kiser
 Legal Assistant to Michael P. Spellman,

 Matthew J. Carson, and Dawn P. Whitehurst




 TALLAHASSEE | WEST PALM BEACH | PENSACOLA


 123 North Monroe Street
 Tallahassee, Florida 32301
 T (850) 205-1996 / F (850) 205-3004
 E-mail: lkiser@sniffenlaw.com

 Website: www.sniffenlaw.com / Twitter: @Sniffenlaw



                                                            1
                  Case 4:19-cv-00347-MW-MAF Document 61 Filed 04/27/21 Page 8 of 8
 IMPORTANT NOTICE REGARDING EMAIL COMMUNICATION: With changes in technology, the Firm is aware that email is a
 common method of communication; however, please keep in mind the following: (1) clients should never use computers maintained or
 monitored by others (e.g., work; public computers) when communicating about sensitive or attorney-client matters; (2) incoming emails
 may not be read immediately, because the intended recipient may be out of the office or otherwise unavailable; if your email
 communication is time-sensitive, please call our office to ensure we are aware of your email; and (3) the Firm uses automated filters to
 block viruses and unwanted emails. It is possible the Firm’s network may not recognize your email address and prevent your emails
 from being properly delivered. Please call our office if we have not responded to your email within a reasonable time or if the matter is
 time-sensitive.

 CONFIDENTIALITY NOTICE: Information in this email may be protected from distribution by law, confidential, or protected from
 disclosure by the attorney-client privilege. It is intended only for the use of the disclosed individual or entity. If you are not the intended
 recipient of this communication, you are hereby notified that the law may restrict or prohibit the unintended use, copying or distribution
 of this communication. If you have received this email in error, please email the sender immediately upon receipt for further instruction.




 DISCLAIMER: Pursuant to Circular 230 issued by the United States Treasury Department and relating to practice before the Internal
 Revenue Service, any comment or opinion in this communication relating to a federal tax issue is not intended to be used, and cannot
 be used, by a taxpayer for the purpose of avoiding tax-related penalties that may be imposed on the taxpayer.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as
spam.




                                                                       2
